DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the substantial crystallization".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, and 16 are rejected under 35 U.S.C. 102a1 as being anticipated by Tanka et al. “Dissimilar joining of aluminum alloy and steel sheets by friction stir spot welding*”.
Regarding claim 1, Tanaka discloses:  
A method of joining a first component and a second component [friction stir spot welding (FSSW) an aluminum alloy sheet and a mild steel sheet] , the first component and the second component being made of dissimilar metals, the first component having a lower melting temperature than the second component, the method comprising: 
applying rapid friction [FSSW] between the first component and the second component that generates a layer of quasi-liquid metal and produces shear localization within the quasi-liquid metal at a dissimilar metal interface between the first component and the second component, the quasi-liquid metal being a metal in a liquid-like state at a temperature below the melting point of the first component and the second component, the quasi-liquid metal having a shear strain rate above 1x104 s-1[this result will be addressed below]; and 
terminating the application of rapid friction [termination is inherent to FSSW in order to form the amorphous layer] and reducing a processing temperature of the quasi-liquid metal below a crystallization temperature of the quasi-liquid metal after generation of the quasi-liquid metal and before 80% of the quasi-liquid metal has crystallized within the quasi-liquid metal thereby joining the first component and the second component along a transition layer [the intermetallic free amorphous layer; abstract], the transition layer having a composition corresponding to a metallic glass former composition [the amorphous layer is inherently has a metallic glass former composition since it is amorphous]; 
wherein the applying rapid friction between the first component and the second component comprises: 
inserting a rotating tool having at least one shoulder portion and at least one rotating probe portion into the first component, the first component having a lower melting point than the second component, the rotating probe portion is spaced apart from a faying surface of the second component [see figure 1]; and 
rotating the rotating tool to generate the rapid friction [figures 3-6 provide parameters for “rapid” FFSW] between the second component and material of the first component rotating around the at least one rotating probe portion at the dissimilar metal interface, the friction being sufficient to generate the layer of quasi-liquid metal at the dissimilar metal interface [this result will be addressed below];
wherein the rotating tool comprises a friction-enhancing surface feature [second shoulder; see figure 1];
wherein a distal surface of the rotating tool is flat [see figure 1]; and
wherein the substantial crystallization within the quasi-liquid metal comprises 80% of the quasi-liquid metal having crystallized within an amorphous metal [this result will be addressed below].
Concerning any claimed results:
Note the process of Tanaka meets the use of FSW/FSSW, the standoff distance (h), the time of movement, the only specified dissimilar metals, the claimed relative “rapid” friction, and an amorphous transition layer having a metallic glass former composition.  Since the prior art process, i.e. the process based on Tanaka above, is identical to the claimed process it is the examiner’s position that the prior art process will achieve any claimed result; such as the formation of quasi-liquid metal, the shear strain rate, transition layer, etc.  Additionally, it appears that the only way to know if one has achieved any of the claimed results, i.e. the formation of quasi-liquid, the shear strain rate, and the transition layer having a metallic glass former composition, is to inspect the weld for an amorphous joining layer having no intermetallics.  Thus, since Tanaka achieves an intermetallic free amorphous layer it naturally flows that any and all claimed results are also achieved.  
Claims 1-3, 5, and 16 are rejected under 35 U.S.C. 102a1 as being anticipated by Okamoto et al. (US 2004/0057782 A1).
Regarding claim 1, Okamoto discloses:  
A method of joining a first component and a second component [FSW/FSSW Al member (2) to steel or Cu member (3); front page], the first component and the second component being made of dissimilar metals, the first component having a lower melting temperature than the second component, the method comprising:
applying rapid friction [FSW or FSSW; see examples 1-3] between the first component and the second component that generates a layer of quasi-liquid metal and produces shear localization within the quasi- liquid metal at a dissimilar metal interface between the first component and the second component, the quasi-liquid metal being a metal in a liquid-like state at a temperature below the melting point of the first component and the second component, the quasi-liquid metal having a shear strain rate above 1x104 s-1 [this result will be addressed below]; and 
terminating the application of rapid friction [termination is inherent to FSW/FSSW in order to form the weld] and reducing a processing temperature of the quasi-liquid metal below a crystallization temperature of the quasi-liquid metal after generation of the quasi-liquid metal and before 80% of the quasi-liquid metal has crystallized within the quasi-liquid metal thereby joining the first component and the second component along a transition layer [the joint formed having no intermetallic compounds; 0032, 0048, 0054], the transition layer having a composition corresponding to a metallic glass former composition [since the joint has no intermetallic compounds it appears that the joint cooled rapidly enough to prevent them which is what apparently happens when an amorphous layer is formed];
wherein the applying rapid friction between the first component and the second component comprises: 
inserting a rotating tool [probe (1)] having at least one shoulder portion and at least one rotating probe portion into the first component, the first component having a lower melting point than the second component, the rotating probe portion is spaced apart from a faying surface of the second component [0032, 0044, 0052, and figure 4]; and 
rotating the rotating tool to generate the rapid friction between the second component and material of the first component rotating around the at least one rotating probe portion at the dissimilar metal interface, the friction being sufficient to generate the layer of quasi-liquid metal at the dissimilar metal interface [this result will be addressed below];
wherein the rotating tool comprises a friction-enhancing surface feature [the concave shoulder (1a)]; 
wherein a distal surface of the rotating tool is flat [the shoulder has flat portions]; and
wherein the substantial crystallization within the quasi-liquid metal comprises 80% of the quasi-liquid metal having crystallized within an amorphous metal [this result will be addressed below].
Concerning any claimed results:
Note the process of Okamoto meets the use of FSW/FSSW, the standoff distance (h),  the only specified dissimilar metals, the claimed relative “rapid” friction, and a joint having no intermetallics.  Since the prior art process, i.e. the process based on Okamoto above, is identical to the claimed process it is the examiner’s position that the prior art process will achieve any claimed result; such as the formation of quasi-liquid metal, the shear strain rate, transition layer, etc.  Additionally, it appears that the only way to know if one has achieved any of the claimed results, i.e. the formation of quasi-liquid, the shear strain rate, and the transition layer having a metallic glass former composition, is to inspect the weld for a weld joint having no intermetallics.  Thus, since Okamoto achieves an intermetallic free weld it naturally flows that any and all claimed results are also achieved.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Note that since Tanaka and Okamoto appear to form the required transition layer then it appears that there is guidance in the art that would allow one or ordinary skill in the art to perform the claimed method making the 112a rejections moot.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735